Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/600,280, filed on 10/11/2019. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1 and 11 are independent claim.

Priority
The application claims priority of PRO 62/745,882 filed on 10/15/2018.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 12/13/2019 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/11/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “a mobile network system". The claim recites system without having any hardware positively recited. Under broadest reasonable interpretation, Examiner assumes that “the system” is no more than software. Computer programs per se do not fit within recognized categories of statutory subject matter. The claim 1 recites “a system” without reciting any component or structure. The preamble recites “a system” but the system cannot be implemented in software or tangible component. If the device / apparatus / system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Claim 2-10 are dependent claims dependent on claim 1 respectively and have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 1 above.
Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Patent Application Publication No 2019/0109948 A1) in view of Ullah (US Patent Application Publication No 2019/0253563 A1). 

Regarding Claim 1, Yu discloses a mobile network system for provisioning mobile data services for one or more mobile devices that employ a secure element (Yu, Fig-1, ¶[0041]), the system comprising: 
a subscription manager data preparation server, wherein the subscription manager data preparation server is configured to (Yu, Fig-1, ¶[0065]): 
maintain a list of protected profiles, wherein the protected profiles are associated with one or more credentials of a mobile network operator of a mobile network (Yu, ¶[0008], N profiles from the operator that provides the target traffic package, where the N profiles are corresponding to the N travelling schedule nodes in a one-to-one manner and sending the N profiles to the terminal device. ¶[0065], the access 
Yu does not explicitly teach the following limitation that Ullah teaches:
when the secure element is outside a range of the mobile network, receive a data service request associated with the secure element, the data service request specifying a timeframe for when the secure element is expected to be within the range of the mobile network (Ullah, ¶[0047], the subscription management entity could be located in the core network, in the service network or outside the core network and the service network. ¶[0050], the network subscription of the subscriber entity could be time bounded and thus have a specific validity time. ¶[0059], the mobile network operator entity could be configured to trust that the profile handling unit keeps track of the lifetime of the profile and removes the profile locally upon expiry of the specified time period); 
identify an available protected profile in the maintained list of protected profiles using the timeframe specified in the received data service request (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile 
create a bound profile by associating the identified protected profile with the received data service request and a unique identifier associated with the secure element (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]). 
Yu in view of Ullah are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “switching between networks”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu in view of Ullah to include the idea of user device be able to switch between network operator when network signals of the first operator network are recovered without missing any communication.

Regarding Claim 2, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server is further configured to: 
identify a second bound profile that is due for service by using a data service request associated with the second bound profile (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]. Also ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device); and
activate service for the second bound profile due for service by communicating with the mobile network operator (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]. Also ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device).

Regarding Claim 3, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server is further configured to: 

de-activate service for the second bound profile with expired service by communicating with the mobile network operator (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); and 
de-associate the associated data service request and the second bound profile with expired service (Ullah, ¶[0068], if the timer is started at 
 
Regarding Claim 4, Yu in view of Ullah discloses the mobile network system of claim 3, wherein the subscription manager data preparation server is further configured to: 
notify a user of the second bound profile with expired service (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]); and
download an invalid subscriber identity module (SIM) profile to the secure element associated, via the unique identifier, with the second bound profile with expired service (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit 

Regarding Claim 5, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the secure element is an embedded Universal Integrated Circuit Card (Ullah, ¶[0045], functions of an embedded SIM circuit could be part of the function of the eUICC). 

Regarding Claim 6, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the secure element is an integrated Universal Integrated Circuit Card (Ullah, ¶[0045], functions of an embedded SIM circuit could be part of the function of the eUICC). 

Regarding Claim 7, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server comprises a service provider server in communication with an SM-DP+ (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile). 

Regarding Claim 8, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server comprises a service provider server in communication with an SM-DP (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).

Regarding Claim 9, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server is integrated into an SM-DP+ (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).
 
Regarding Claim 10, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server is integrated into an SM-DP (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request 

Regarding Claim 11, Yu discloses a method for provisioning mobile data services for one or more mobile devices that employ a secure element using a subscription manager data preparation server, the method comprising: 
maintaining, at the subscription manager data preparation server a list of protected profiles, wherein the protected profiles are associated with one or more credentials of a mobile network operator of a mobile network (Yu, ¶[0008], N profiles from the operator that provides the target traffic package, where the N profiles are corresponding to the N travelling schedule nodes in a one-to-one manner and sending the N profiles to the terminal device. ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile); 
Yu does not explicitly teach the following limitation that Ullah teaches:
when the secure element is outside a range of the mobile network, receiving, at the subscription manager data preparation server, a data service request associated with the secure element, the data service 
identifying, at the subscription manager data preparation server, an available protected profile in the maintained list of protected profiles using the timeframe specified in the received data service request (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); and 
creating, at the subscription manager data preparation server, a bound profile by associating the identified protected profile with the 
Yu in view of Ullah are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “switching between networks”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu in view of Ullah to include the idea of user device be able to switch between network operator when network signals of the first operator network are recovered without missing any communication.

Regarding Claim 12, Yu in view of Ullah discloses the method of claim 11, wherein the method further comprises: 
identifying, at the subscription manager data preparation server, a second bound profile that is due for service by using a data service request associated with the second bound profile (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the 
activating service for the second bound profile due for service by communicating with the mobile network operator via the subscription manager data preparation server (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]. Also ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device).

Regarding Claim 13, Yu in view of Ullah discloses the method of claim 11, wherein the method further comprises: 
identifying, at the subscription manager data preparation server, a second bound profile with expired service by using a data service request associated with the second bound profile (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile 
de-activating service for the second bound profile with expired service by communicating with the mobile network operator via the subscription manager data preparation server (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); and 
de-associating, at the subscription manager data preparation server, the associated data service request and the second bound profile with expired service (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded 

Regarding Claim 14, Yu in view of Ullah discloses the method of claim 13, wherein the method further comprises: 
notifying a user of the second bound profile with expired service (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]); and 
downloading an invalid subscriber identity module (SIM) profile to the secure element associated, via the unique identifier, with the second bound profile with expired service (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]). 

Regarding Claim 15, Yu in view of Ullah discloses the method claim 11, wherein the secure element is an embedded Universal Integrated Circuit Card (Ullah, ¶[0045], functions of an embedded SIM circuit could be part of the function of the eUICC).

Regarding Claim 16, Yu in view of Ullah discloses the method of claim 11, wherein the secure element is an integrated Universal Integrated Circuit Card (Ullah, ¶[0045], functions of an embedded SIM circuit could be part of the function of the eUICC). 

Regarding Claim 17, Yu in view of Ullah discloses the method of claim 11, wherein the subscription manager data preparation server comprises a service provider server in communication with an SM-DP+ (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).

Regarding Claim 18, Yu in view of Ullah discloses the method of claim 11, wherein the subscription manager data preparation server comprises a service provider server in communication with an SM-DP (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile). 

Regarding Claim 19, Yu in view of Ullah discloses the method of claim 11, wherein the subscription manager data preparation server is 

Regarding Claim 20, Yu in view of Ullah discloses the method of claim 11, wherein the subscription manager data preparation server is integrated into an SM-DP (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433